     Case 1:20-cv-00615-NONE-JLT Document 1 Filed 04/30/20 Page 1 of 7

 1   WAJDA LAW GROUP, APC
     Nicholas M. Wajda (State Bar No. 259178)
 2   6167 Bristol Parkway, Suite 200
 3   Culver City, California 90230
     Telephone: 310-997-0471
 4   Facsimile: 866-286-8433
     E-Mail: nick@wajdalawgroup.com
 5   Attorney for Plaintiff
 6

 7                                UNITED STATES DISTRICT COURT

 8                              EASTERN DISTRICT OF CALIFORNIA

 9                                                          Case No.
      JERRY W. NELSON,
10
                                                            COMPLAINT FOR DAMAGES
                         Plaintiff,
11
                                                               1. VIOLATION OF THE FAIR DEBT
12           v.
                                                                  COLLECTION PRACTICES ACT,
                                                                  15 U.S.C. § 1692 ET SEQ.;
13

14    CU RECOVERY, INC.,                                    JURY TRIAL DEMANDED

15                       Defendant.

16         NOW COMES Jerry W. Nelson (“Plaintiff”), by and through his attorneys, Wajda Law
17   Group, APC (“Wajda”), complaining of CU Recovery, Inc. (“Defendant”) as follows:
18
                                         NATURE OF THE ACTION
19
            1.      Plaintiff brings this action seeking redress for violations of the Fair Debt Collection
20
     Practices Act (“FDCPA”) pursuant to 15 U.S.C. § 1692.
21

22          2.      Subject matter jurisdiction is conferred upon this Court by the FDCPA and 28

23   U.S.C. §§1331 and 1337, as the action arises under the laws of the United States.

24          3.      Venue is proper in this Court pursuant to 28 U.S.C. §1391 as Plaintiff resides in
25
     the Eastern District of California, and Defendant conducts business in the Eastern District of
26
     California and maintains significant business contacts in the Eastern District of California.
27
                                                  PARTIES
28
                                                        1
     Case 1:20-cv-00615-NONE-JLT Document 1 Filed 04/30/20 Page 2 of 7

 1             4.    Plaintiff is a natural person over 18-years-of-age who, at all times relevant, resided
 2   in the Eastern District of California.
 3
               5.    Defendant is a debt collection agency organized under the laws of the state of
 4
     Minnesota with its principal place of business located at 26263 Forest Boulevard, Wyoming,
 5
     Minnesota 55092.
 6

 7             6.    Defendant acted through its agents, employees, officers, members, directors, heirs,

 8   successors, assigns, principals, trustees, sureties, subrogees, representatives and insurers at all

 9   times relevant to the instant action.
10
                                  FACTS SUPPORTING CAUSES OF ACTION
11
               7.    In July 2019, Plaintiff was mailed a letter dated July 29, 2019 (“collection letter”)
12
     from Defendant which sought to collect a debt Plaintiff owed to Strata Credit Union (“subject
13
     debt”).
14

15             8.    The collection letter sent to Plaintiff was a standard form letter utilized by

16   Defendant.
17             9.    When Defendant mailed the collection letter to Plaintiff, Defendant was attempting
18
     to collect a consumer debt as defined by the FDCPA because the subject debt was incurred for
19
     personal and household items.
20
               10.   The collection letter Defendant mailed to Plaintiff listed a “Balance Due” of
21

22   $298.75.

23             11.   A true and accurate image of the collection letter is depicted on the following page:

24

25

26

27

28
                                                         2
     Case 1:20-cv-00615-NONE-JLT Document 1 Filed 04/30/20 Page 3 of 7

 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                           3
     Case 1:20-cv-00615-NONE-JLT Document 1 Filed 04/30/20 Page 4 of 7

 1            12.   The collection letter contained a column entitled “Amount,” wherein the balance
 2   of $298.75 due to original creditor, Strata Credit Union, and the account number were listed in the
 3
     top row.
 4
              13.   Five subsequent rows listed an amount of “$0.00” and did not include the name of
 5
     an original creditor or an account number.
 6

 7            14.   When Plaintiff read the collection letter, a reasonable reading implied that the

 8   amount owed, with five rows of “$0.00” listed beneath it, could increase over time.

 9            15.   Accordingly, the collection letter failed to reasonably explain to Plaintiff whether
10
     the subject debt would or would not increase over time while the debt was being collected by
11
     Defendant.
12
              16.   Defendant’s collection letter was written to suggest to consumers like Plaintiff that
13
     interest, fees, or some other amount could be added to the “Amount” column.
14

15            17.   Based upon the inclusion of five lines of “$0.00” due in the “Amount” column, it

16   is plausible for Plaintiff to understand the subject debt to be variable in character (subject to
17   increase through the addition of interest or other fees) as opposed to static (not increasing over
18
     time).
19
              18.   The above misstatements affected and impacted the character of the subject debt.
20
              19.   The above misstatements had a material impact on Plaintiff, who read the
21

22   collection letter shortly after their underlying debt had been assigned to Defendant for collection.

23                                                DAMAGES

24            20.   Defendant’s misleading conduct has severely impacted Plaintiff’s daily life and
25   general well-being.
26
              21.   Plaintiff has expended time and incurred costs consulting with his attorney as a
27
     result of Defendant’s unfair, deceptive, and misleading actions.
28
                                                       4
     Case 1:20-cv-00615-NONE-JLT Document 1 Filed 04/30/20 Page 5 of 7

 1             22.      Plaintiff was unduly inconvenienced and harassed by Defendant’s unlawful
 2   attempts to collect the subject debt.
 3
                     COUNT I – VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
 4
               23.      Plaintiff restates and realleges paragraphs 1 through 22 as though fully set forth
 5
     herein.
 6

 7             24.      Plaintiff is a “consumer” as defined by FDCPA §1692a(3).

 8             25.      Defendant is a “debt collector” as defined by §1692a(6) because its primary

 9   business is the collection of delinquent debts and it regularly collects debts and uses the mail
10
     and/or the telephones to collect delinquent accounts allegedly owed to a third party.
11
               26.      Moreover, Defendant is a “debt collector” because it acquired rights to the subject
12
     debt after it was in default. 15 U.S.C. §1692a(6).
13
               27.      The debt which Defendant is attempting to collect upon is a “debt” as defined by
14

15   FDCPA §1692a(5) as it arises out of a transaction due or asserted to be owed or due to another for

16   personal, family, or household purposes.
17             28.      Defendant used the mail to attempt to collect the subject debt and, as such, engaged
18
     in “communications” as defined in FDCPA §1692a(2).
19
               29.      Defendant’s communications to Plaintiff were made in connection with the
20
     collection of the subject debt.
21

22             30.      Defendant violated 15 U.S.C. §§1692e, 1692e(2)(A), 1692e(10), 1692f through its

23   unlawful debt collection practices.

24             a. Violations of FDCPA § 1692e
25             31.      Defendant violated §1692e and e(10) by using false, deceptive, and misleading
26
     representations in connection to the collection of the subject debt. The manner in which the
27
     collection letter listed five rows of “$0.00” due below the Strata Credit Union account in the
28
                                                           5
     Case 1:20-cv-00615-NONE-JLT Document 1 Filed 04/30/20 Page 6 of 7

 1   “Amount” column constitutes a false, deceptive or misleading representation or means to collect
 2   the subject debt, as Plaintiff was misled and confused about whether additional interest and/or fees
 3
     could be added onto the amount of the subject debt.
 4
             32.     Defendant violated §1692e(2)(A) because the formatting of the collection letter
 5
     with five rows of “$0.00” due below the Strata Credit Union account in the “Amount” column
 6

 7   constitutes a false representation regarding the character of the subject debt by suggesting that

 8   interest and/or other fees may accrue when that does not appear to be the case. There was no

 9   explanation as to why those five rows of “$0.00” were added to the “Amount” column, and this
10
     omission left Plaintiff confused as to the character of the subject debt.
11
             b.    Violations of FDCPA § 1692f
12
             33.     Defendant violated §1692f by using unfair and unconscionable means to attempt
13
     to collect on the subject debt. Specifically, the manner in which the collection letter listed five
14

15   rows of “$0.00” below the Strata Credit Union account in the “Amount” column is purposely

16   unclear and confusing so as to coerce Plaintiff into immediately paying the subject debt for fear
17   that additional interest and/or fees might be added onto the amount of the subject debt at a later
18
     date.
19
             34.     As an experienced debt collector, Defendant knew or should have known the
20
     ramifications of collecting on a debt through false, unfair, and misleading conduct to consumers.
21

22           35.     Upon information and belief, Defendant systematically deceives consumers in

23   order to aggressively collect debts allegedly in default to increase its profitability at the

24   consumers’ expense.
25           36.     Upon information and belief, Defendant systematically attempts to collect debts
26
     through misleading conduct and has no procedures in place to assure compliance with the FDCPA.
27
             37.     As stated above, Plaintiff was severely harmed by Defendant’s conduct.
28
                                                        6
     Case 1:20-cv-00615-NONE-JLT Document 1 Filed 04/30/20 Page 7 of 7

 1   WHEREFORE, Plaintiff, JERRY W. NELSON, respectfully requests that this Honorable Court:
         a. Declare that the practices complained of herein are unlawful and violate the
 2
               aforementioned statute;
 3
            b. Award Plaintiff statutory and actual damages, in an amount to be determined at trial, for
 4
               the underlying FDCPA violations;
 5          c. Award Plaintiff costs and reasonable attorney fees as provided under 15 U.S.C.
 6             §1692k; and
 7          d. Award any other relief as the Honorable Court deems just and proper.

 8

 9   Plaintiff demands trial by jury.

10   Date: April 30, 2020                                 Respectfully submitted,
11                                                        By: /s/ Nicholas M. Wajda
12                                                        Nicholas M. Wajda (State Bar No. 259178)
                                                          WAJDA LAW GROUP, APC
13                                                        6167 Bristol Parkway, Suite 200
                                                          Culver City, California 90230
14                                                        Telephone: 310-997-0471
                                                          Email: nick@wajdalawgroup.com
15
                                                          Attorney for Plaintiff
16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      7
